324 F.2d 506
The STATE OF NEW HAMPSHIRE, Plaintiff, Appellant,v.NATIONAL BROADCASTING COMPANY, Inc., Defendant, Appellee.
No. 6173.
United States Court of Appeals First Circuit.
December 3, 1963.

Appeal from the United States District Court for the District of New Hampshire. 222 F.Supp. 915, Aloysius J. Connor, Judge.
Alexander J. Kalinski, Asst. Atty. Gen., with whom William Maynard, Atty. Gen., and William J. O'Neil, Asst. Atty. Gen., were on brief, for appellant.
Charles F. Sheridan, Jr., Concord, N. H., with whom Sulloway, Hollis, Godfrey & Soden, Concord, N. H., were on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
Judgment will be entered affirming the order of the District Court on Judge Connor's rescript, 222 F.Supp. 915.